J-S24037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DWIGHT BOWEN                               :
                                               :
                       Appellant               :   No. 2177 EDA 2021

             Appeal from the PCRA Order Entered October 12, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0909801-2001


BEFORE: PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED AUGUST 8, 2022

        Dwight Bowen (Bowen) appeals pro se from the order denying his third

petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546, in the Court of Common Pleas of Philadelphia County (PCRA

court) as untimely.      He claims that the newly-discovered fact exception is

applicable to him because a June 2020 Philadelphia Inquirer article mentions

Detective John Bell, an investigator in this case, as part of a story about

alleged police misconduct in another, wholly unrelated case. He also claims

governmental interference for the Pennsylvania State Police’s (PSP) alleged

seizure of purported witness affidavits from his prison cell. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24037-22


      We take the following factual background and procedural history from

the PCRA court’s October 12, 2021 opinion and our independent review of the

certified record.

                                     I.

      On the night of June 5, 2001, Bowen engaged in a physical altercation

with several men outside of 1710 Lehigh Avenue, Philadelphia. He returned

home to where he lived with Cynthia Loney and her minor daughter, Tiffany

Smith. He informed Ms. Smith that he was “beaten up” and that he would

return to 1710 Lehigh Avenue to “bomb the house.” (See N.T. 2/19/04, at

11-20).

      After leaving the home and returning a few hours later, he again told

Ms. Smith of his plans and stated that he crafted Molotov cocktails, which he

had stored elsewhere. Ms. Loney and Ms. Smith attempted to talk Bowen out

of his plan, but he left the home around 3:00 a.m. He returned half-an-hour

later, asking the two women if they “hear[d] the fire engines” and told them

that he “blew the house up.” (Id. at 11-20). Bowen fell asleep and woke at

approximately 6:30 a.m., telling Ms. Loney and Ms. Smith to turn on the news.

When they saw the news of the 1710 Lehigh Avenue fire, Bowen stated, “I

killed them two kids” and told the women not to “snitch.” (Id. at 19-20).

      The “two kids” to which Bowen referred were a three-year-old and a

one-year-old, who were asleep in the 1710 Lehigh Avenue home.           Both

children died in the fire, and Bowen was apprehended on August 22, 2004.


                                    -2-
J-S24037-22


       A jury trial commenced on February 17, 2004. In pertinent part, the

Commonwealth presented the testimony of Ms. Smith, who testified about

Bowen’s threat to firebomb the home and his confession. (See N.T. Trial,

9/18/04, at 9-19); (N.T. Trial, 2/19/04, at 11-32).            Witness Paris Dennis

testified about the physical altercation between himself, Bowen and two other

individuals that preceded the fire.            (See N.T. Trial, 2/17/04, at 77-101).

Vernon Reynolds testified that he spoke with Bowen after the fight and that

Bowen told him he wanted to firebomb the home. (See id. at 118-33).

       At the conclusion of the Commonwealth’s evidence, Bowen elected to

enter a negotiated guilty plea to two counts of second-degree murder and one

count of simple assault1 to avoid the death penalty. The court conducted an

extensive colloquy and imposed the mandatory sentence of two terms of life

imprisonment to be served consecutively. (See N.T. Trial, 2/19/04, at 31-

34). Bowen did not file post-sentence motions or a direct appeal.

       Bowen filed a pro se PCRA petition on May 12, 2004, in which he sought

to withdraw his guilty plea and raised several issues. He alleged that trial

counsel was ineffective for: (1) inducing his plea; (2) failing to impeach Ms.

Smith with a redacted statement in which she alleged that police coerced her



____________________________________________


1“The unrelated charge of simple assault arose from an assault upon a female
correctional officer.  The concurrent sentence of one to two years
imprisonment was imposed upon this offense.” (Commonwealth v. Bowen,
870 EDA 2005, at *2 n.1).


                                           -3-
J-S24037-22


into testifying; and (3) failing to impeach Mr. Reynolds about the fact that he

received favorable treatment in his own case to induce his plea.       He also

sought discovery about why Detective Bell no longer worked for the

Philadelphia Police Department.    (See Pro se PCRA Petition, 5/12/04, at 6

¶ 13, 7 ¶ 14, Addendum ¶¶ 1, 3, 9). Because Bowen had entered the guilty

plea admitting to the crimes, appointed counsel filed an amended PCRA

petition focusing on whether Bowen was entitled to withdraw the plea. (See

Amended PCRA Petition, 10/05/04, at 4). The PCRA court denied the petition

on February 3, 2005. This Court affirmed the denial on November 16, 2005,

and the Pennsylvania Supreme Court denied his petition for allowance of

appeal on April 20, 2006. (See Commonwealth v. Bowen, 890 A.2d 1093

(Pa. Super. filed Nov. 16, 2005) (unpublished memorandum), appeal denied,

897 A.2d 450 (Pa. 2006)).

      Bowen filed a second PCRA petition on December 11, 2006, again

seeking to withdraw his guilty plea and the PCRA court dismissed the petition

as untimely. On appeal, he argued the petition should be treated as timely

because counsel misinformed him of the filing deadline and was ineffective for

failing to use all peremptory challenges. (See Commonwealth v. Bowen,

1913 EDA 2007, at *3 (Pa. Super. filed Mar. 19, 2008) (unpublished

memorandum)). This Court affirmed the dismissal and he did not petition for

allowance of appeal.




                                     -4-
J-S24037-22


      On March 1, 2021, Bowen filed the PCRA petition currently under review.

He invoked the newly-discovered facts exception to the PCRA time-bar,

arguing that a June 2020 Philadelphia Inquirer article that mentioned the

alleged misconduct of Detective Bell in an unrelated case constituted a newly-

discovered fact. Specifically, he maintained that it established that Detective

Bell, one of the officers assigned to his case, used coercive tactics to obtain

witness statements against him. (See Pro se PCRA Petition, 3/01/21 at 3).

He maintained that he did not attach affidavits from witnesses Ms. Smith, Ms.

Loney and Mr. Reynolds that he had provided to trial counsel because they

appeared to have been thrown away when he was transferred between

prisons, and that, although he wanted a hearing, he was unaware of the

witnesses addresses or dates of birth.      (See id. at 4 ¶ 6, 6 ¶ 12).       The

Commonwealth responded that the petition should be dismissed because it

was untimely and he could not provide certifications from the witnesses

justifying a hearing, but that it would not object if the court elected to appoint

counsel to assist Bowen to obtain the necessary certifications and to reacquire

the affidavits he allegedly provided to trial counsel. (See Commonwealth’s

Response to PCRA, 8/27/21, at 1, 8). On September 7, 2021, the court issued

Rule 907 notice of its intent to dismiss the petition without a hearing. See




                                      -5-
J-S24037-22


Pa.R.Crim.P. 907(1). It formally dismissed the petition as untimely with no

exception proven on October 12, 2021. Bowen timely appealed.2, 3

                                               II.

                                               A.

       Before considering the merits of Bowen’s PCRA petition, we must first

determine whether the PCRA court properly found that it is untimely under

the PCRA’s jurisdictional time-bar. A PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S. § 9545(b)(1). A judgment becomes final at the

conclusion of direct review, “including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). Because

the timeliness requirements of the PCRA are jurisdictional in nature, courts




____________________________________________


2The court did not order Bowen to file a statement of errors complained of on
appeal. See Pa.R.A.P. 1925(b).

3 Proper appellate review of a PCRA court’s dismissal of a PCRA petition is
limited to the examination of “whether the PCRA court’s determination is
supported by the record and free of legal error.” Commonwealth v. Miller,
102 A.3d 988, 992 (Pa. Super. 2014) (citation omitted). “The PCRA court’s
findings will not be disturbed unless there is no support for the findings in the
certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super.
2014) (citations omitted). “This Court grants great deference to the findings
of the PCRA court, and we will not disturb those findings merely because the
record could support a contrary holding.” Commonwealth v. Hickman, 799
A.2d 136, 140 (Pa. Super. 2002) (citation omitted).


                                           -6-
J-S24037-22


cannot address the merits of an untimely petition. See Commonwealth v.

Moore, 247 A.3d 990, 998 (Pa. 2021).

       Bowen’s judgment of sentence became final on March 21, 2004, when

his time to file a direct appeal to this Court expired.          See 42 Pa.C.S.

§ 9545(b)(3). Therefore, he had until March 21, 2005, to file a timely PCRA

petition. See 42 Pa.C.S. § 9545(b)(1). Because Bowen did not file the instant

PCRA petition until approximately sixteen years later, on March 1, 2021, it is

facially untimely, and we lack jurisdiction to consider the appeal’s merits

unless he pleads and proves one of the three limited exceptions to the time-

bar:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).

                                        B.

       Bowen argues that the discovery of the June 2020 Philadelphia Inquirer

article that referenced the alleged misconduct of Detective Bell in an unrelated




                                       -7-
J-S24037-22


2017 case4 was a newly-discovered fact that supported his claim that the

officer coerced or threatened witnesses Cynthia Loney, Tiffany Smith and Paris

Dennis to give false statements in this case. (See Bowen’s Brief, at 2); (Pro

se PCRA Petition, at 3).5

       Bowen invokes the newly-discovered fact exception.             As recently

observed by this Court:

       The newly-discovered fact exception “renders a petition timely
       when the petitioner establishes that [‘]the facts upon which the
       claim is predicated were unknown to the petitioner and could not
       have been ascertained by the exercise of due diligence.[’]”
       Commonwealth v. Small, 238 A.3d 1267, 1271 (Pa. 2020),
       (quoting 42 Pa.C.S. § 9545(b)(1)(ii).) A PCRA court must first
       determine “whether the facts upon which the claim is predicated
____________________________________________


4   According to the Commonwealth, the article “explains that the
Commonwealth moved to nolle pros John Miller’s case because of alleged
misconduct by Detective Bell and other officers” in failing to tell anyone
outside the police department about exculpatory evidence, including that the
primary witness (who later confessed to the subject crime) provided verifiably
false information. (Commonwealth’s Brief, at 9) (emphasis added).

5 Bowen also maintains that although he had affidavits from Ms. Smith and
Mr. Reynolds supporting his allegation, the PSP committed governmental
interference by confiscating them, thus making him unable to raise the claim
previously. (See Bowen’s Brief, at 3). The claim would not afford him relief
where the record reveals that Bowen raised the claim that Mr. Reynolds and
Ms. Smith were allegedly coerced in 2004; thus, he is unable to establish that
any later alleged confiscation of the purported affidavits resulted in an inability
to raise the coercion claim in a timely petition. See Commonwealth v. Abu-
Jamal, 941 A.2d 1263, 1268 (Pa. 2008), cert. denied, 555 U.S. 916 (2008)
(To establish governmental interference, the petitioner must “plead[] and
prov[e] the failure to previously raise the claim was the result of interference
by government officials, and the information could not have been discovered
earlier with the exercise of due diligence.”); see also Trivigno, infra at *5
(“[A]n affidavit, itself, cannot be a newly-discovered fact but, rather, the ‘fact’
may be the information reported in the affidavit.”).


                                           -8-
J-S24037-22


       were unknown to the petitioner[.]” Id. at 1282 (original quotation
       marks omitted). If the PCRA court concludes that the facts were
       unknown, then the PCRA court must next examine whether “the
       facts could have been ascertained by the exercise of due diligence,
       including an assessment of the petitioner’s access to public
       records.” Id. (citation omitted).

Commonwealth v. Trivigno, 262 A.3d 472, at *3 (Pa. Super. filed Aug. 6,

2021).6 Under the newly-discovered fact exception, “the focus is on newly

discovered facts, not on a new source for previously unknown facts.”

Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008) (emphasis

added).

       Bowen argues that the June 2020 Philadelphia Inquirer article naming

Detective Bell as being part of an investigation into misconduct in an unrelated

case was a newly-discovered fact supporting a timeliness exception. (See

Bowen’s Brief, at 2). Again, we find Trivigno to be instructive. In Trivigno:

              Appellant argue[d], in sum, that a newspaper article
       describing or encouraging ongoing investigations of [an
       investigating detective]’s alleged misconduct in other cases
       satisfies the newly-discovered fact exception to the PCRA
       jurisdictional time-bar. We find Commonwealth v. Chmiel,
       173 A.3d 617 (Pa. 2017) instructive in resolving the precise issue
       before us. In Chmiel, our Supreme Court held that an FBI press
       release, and the attendant admissions by the FBI contained
       therein, constituted a newly-discovered fact for purposes of
       triggering an exception to the PCRA jurisdictional time-bar.
       Chmiel, 173 A.3d at 629. Chmiel asserted that an FBI press
       release and a subsequent Washington Post article publicizing the
       press release contained facts which satisfied the newly-discovered
       fact exception. Id. at 625. Inherent in both the FBI press release
____________________________________________


6 “Non-precedential Superior Court decisions filed after May 1, 2019 may be
cited for their persuasive value.”


                                           -9-
J-S24037-22


       and the Washington Post article were the facts that (1) “the FBI
       publicly admitted that the testimony and statements provided by
       its analysts about microscopic hair comparison analysis were
       erroneous in the vast majority of cases” and (2) “the FBI had
       trained many state and local analysts to provide the same
       scientifically flawed opinions in state criminal trials.” Id. Our
       Supreme Court concluded that it was not the source of the facts,
       i.e., a press release or a newspaper article, that satisfied the
       newly-discovered fact exception but, rather, it was the
       information contained in those media sources which satisfied the
       newly-discovered fact exception. Id. at 628. Stated simply, facts
       are not what a reader gleans from media reports or newspaper
       articles but, instead, facts are the substantive events, i.e., the
       FBI’s admission of error, which prompted the report by the media.
       See Castro, 93 A.3d at 825 n.11 (reiterating that, “[facts] cannot
       consist of what one hears on the news” (citation omitted))[.] …

       … [Here,] [a]lthough the newspaper article reports instances of
       alleged misconduct by [the subject detective] in his investigation
       of other criminal cases, the newspaper article, unlike the FBI press
       release in Chmiel, does not specifically cite any admissions or
       conclusive findings of wrong-doing by [the detective] that may be
       linked to Appellant’s case. Id. … Therefore, Appellant failed to
       demonstrate that the newspaper article contained a fact that
       triggered the newly-discovered fact exception set forth at 42
       Pa.C.S.A. § 9545(b)(1)(ii).

Trivigno, supra at *4 (one case citation omitted).7

       Here, the Commonwealth represents that the Philadelphia Inquirer

article in question was predicated on the Commonwealth’s motion to nolle

pros a case because of police misconduct, which included that of Detective

Bell. According to both the Commonwealth and the PCRA court, the article

____________________________________________


7  Instantly, Bowen has not provided this Court with a copy of the
Philadelphia Inquirer article, thus impeding our review. Therefore, we will
rely on the representations of the court and the Commonwealth about what
it contained.


                                          - 10 -
J-S24037-22


mentions Detective Bell one time when it states: “Andrew Richman, chief

of staff in the city’s Law Department, declined to comment on Miller’s

lawsuit, which names the city as a defendant, as well as the detectives

involved in his case: Jeffrey Piree, William Coogan, Richard Bova, John

Bell, and Michael Sharkey.” (PCRA Ct. Op., at 1 n.1); (Commonwealth’s

Response to PCRA Petition, at 4). Therefore, it is not clear if the article

mentions instances of Detective Bell’s alleged misconduct in the other case.

However, even if it does, there is no fact of any finding of wrongdoing in

this case. Hence, Bowen has failed to establish that the article contained

a fact that triggered the newly-discovered facts exception. See Trivigno,

supra at *4.

        Additionally, in 2014, he was aware of his claims that Detective Bell

had coerced Ms. Smith into testifying and had given Mr. Reynolds favorable

treatment in his own case to induce his testimony. Although PCRA counsel

elected not to pursue these claims at that time, Bowen failed to allege any

ineffectiveness on counsel’s part in this regard within the one-year time-

limit for doing so.8




____________________________________________


8   We make no finding as to PCRA counsel’s effectiveness.


                                          - 11 -
J-S24037-22


                                      C.

     Moreover, even assuming arguendo that the article itself could somehow

be construed as a “fact” or even contained facts about Bowen’s case, Bowen

would not be entitled to a new trial where, at the conclusion of the

Commonwealth’s evidence, he voluntarily entered a negotiated guilty plea to

avoid the death penalty, and a panel of this Court has conclusively determined

that “[t]he record … provides overwhelming support for the conclusion of the

PCRA court that appellant made a knowing, intelligent, and voluntary decision

to enter a guilty plea.” (Commonwealth v. Bowen, 870 EDA 2005, at *5

(Pa. Super. filed Nov. 10, 2005) (unpublished memorandum).           The panel

observed:

           In the context of a post-sentence challenge to a guilty plea,
     this Court has observed that a defendant may not successfully
     claim that he knowingly lied to the court while he was under oath,
     even where he avers that counsel induced the lies.

        A criminal defendant who elects to plead guilty has a duty to
        answer questions truthfully. We [cannot] permit a defendant
        to postpone the final disposition of his case by lying to the
        court and later alleging that his lies were induced by counsel.

     Commonwealth v. Pollard, 832 A.2d 517, 524 (Pa. Super.
     2003) (citation omitted).

           [Here,] [a]fter nearly one week of trial, appellant decided to
     accept the Commonwealth’s offer to enter a negotiated guilty plea
     in exchange for sentences of life imprisonment, thus foreclosing
     the possibility of a sentence of death. Appellant entered into both
     an oral and a written colloquy and the judge explained to appellant
     the nature of the charges and the factual basis for the guilty plea.
     Further, counsel for appellant placed on the record (1) that he had
     discussed at length with appellant that the Commonwealth was
     seeking the death penalty but had offered a plea agreement

                                    - 12 -
J-S24037-22


       carrying a penalty of life imprisonment, and (2) that he had
       advised appellant that it was his professional opinion that,
       because of the numerous aggravating circumstances, there was a
       likelihood that appellant would be sentenced to death. The trial
       judge reiterated to appellant the possible sentences for murder
       and simple assault. Thus, the sentencing options were fully
       explained to appellant prior to entry of his plea. Appellant
       indicated that he had not been forced, threatened, or coerced into
       entering the plea, and that he fully understood his rights, and was
       satisfied with his counsel. Appellant indicated that he was
       entering the guilty plea because he was guilty and also to avoid
       the death penalty.

(Id. at *5-6) (emphasis added).

       Hence, even if either the Philadelphia Inquirer article were a “fact” for

the newly-discovered facts exception to the PCRA or it contained a fact about

misconduct in Bowen’s case, it would not afford Bowen relief. He entered a

negotiated guilty plea in which he admitted his guilt and this Court already

found this was voluntary and knowingly entered. Hence, this “fact” would not

change the outcome, even if he now regrets entering the plea. In other words,

even if the article established that Detective Bell coerced the witness

statements in this case, and Bowen claims that he was lying under oath when

he admitted his guilt, this would not impact the fact that Bowen entered a

voluntary and knowing plea. See Pollard, supra at 524.9

____________________________________________


9 We also note that, even were the article considered “after discovered
evidence,” it would not form the basis for a new trial where Bowen failed to
establish that the claims surrounding Detective Bell’s misconduct in the
unrelated case would be used for any purpose other than impeachment of
witness testimony. As early as May 2004, Bowen was on notice that Detective
Bell was no longer with the Philadelphia Police Department and of the alleged
(Footnote Continued Next Page)


                                          - 13 -
J-S24037-22


       Hence, the PCRA court’s decision is supported by the record and free of

legal error where Bowen failed to establish a timeliness exception and, even

if he had, he would not be entitled to relief.     See Miller, supra at 992;

Pollard, supra at 524.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022




____________________________________________


claims of coercion of Ms. Smith and Mr. Reynolds, and he claimed that trial
counsel was ineffective for failing to impeach the witness testimony with these
claims of coercion. See Commonwealth v. Griffin, 137 A.3d 605, 610 (Pa.
Super. 2016) (“A defendant seeking a new trial must demonstrate he will not
use the alleged after-discovered evidence solely to impeach a witness’s
credibility.”) (internal quotation marks omitted).

                                          - 14 -